Name: Decision of the EEA Joint Committee No 30/94 of 15 December 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  European construction;  organisation of transport;  land transport
 Date Published: 1994-12-31

 31.12.1994 EN Official Journal of the European Communities L 372/1 DECISION OF THE EEA JOINT COMMITTEE No 30/94 of 15 December 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Directive 94/20/EC of the European Parliament and of the Council of 30 May 1994 relating to the mechanical coupling devices of motor vehicles and their trailers and their attachment to those vehicles (2) is to be incorporated into the Agreement; HAS DECIDED AS FOLLOWS: Article 1 The following new point shall be inserted after point 45Q (Council Directive 93/94/EEC) of Chapter I of Annex II to the Agreement: 45.R. 394 L 0020: Directive 94/20/EC of the European Parliament and of the Council of 30 May 1994 relating to the mechanical coupling devices of motor vehicles and their trailers and their attachment to those vehicles (OJ No L 195, 29. 7. 1994, p. 1). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex I, the following shall be added to point 3.3.4:  12 for Austria,  17 for Finland,  IS for Iceland,  16 for Norway,  5 for Sweden. Article 2 The texts of Directive 94/20/EC in the Finnish, Icelandic, Norwegian and Swedish languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 February 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 15 December 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 195, 29. 7. 1994, p. 1.